IN THE SUPREME COURT OF THE STATE OF DELAWARE


DV REALTY ADVISORS LLC,                   §
                                          §     No. 464, 2016
      Defendant Below,                    §
      Appellant,                          §
                                          §     Court Below: Court of Chancery
      v.                                  §     of the State of Delaware
                                          §
POLICEMEN’S ANNUITY AND                   §     C.A. No. 7204-VCS
BENEFIT FUND OF CHICAGO,                  §
ILLINOIS, et al.,                         §
                                          §
      Plaintiff Below,                    §
      Appellees,                          §
                                          §
      and                                 §
                                          §
                                          §
DV URBAN REALTY PARTNERS                  §
I, L.P.,                                  §
                                          §
      Nominal Defendant Below,            §
      Appellee.                           §

                             Submitted: March 8, 2017
                             Decided:   March 10, 2017

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                    ORDER

      This is an unusual case involving the aftermath of a valid removal without

cause of a general partner under a limited partnership agreement that is less than

clear about the ramifications of that removal and thus gave rise to disputes between

the removed general partner and the partnership about the removed general
partner’s current status. Although rational minds could differ on the reading of the

agreement, the Court of Chancery gave the agreement a reasonable reading and

properly resolved the issues between the parties based on the record before it, and

we therefore affirm its judgment dated November 27, 2013.1

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice




1
 Policemen’s Annuity and Benefit Fund of Chicago v. DV Realty Advisors LLC, 2013 WL
6234202 (Del. Ch. Nov. 27, 2013).
                                            2